JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-15-00852-CR

                             CALTON CARTER, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 338th District Court of Harris County. (Tr. Ct. No. 1442030).

       The cause heard today by the Court is an appeal from the judgment signed by the
court below on September 8, 2015. After inspecting the record of the court below, it is the
opinion of this Court that it has no jurisdiction over the appeal.         It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 1, 2015.

Per curiam opinion delivered by panel consisting of Justices Higley, Huddle, and Lloyd.  y